DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 6 objected to because of the following informalities:  While Delta V is defined in claims 2 and 5 respectively, the claims 3 and 6 depend from claim 1 and 4, and thus Delta V is undefined in their claim chain.   Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a power obtaining module”, “a reactive compensation device operation module”, “a voltage vector difference determining module”, and “a voltage effective value obtaining module” in claim 4; “a pre-operation voltage obtaining unit”, “a post-operation voltage obtaining unit”, and “a voltage vector difference calculation unit” in claim 5; and “a power grid point of common coupling short-circuit capacity determining unit” in claims 4 and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “a power obtaining module”, “a reactive compensation device operation module”, “a voltage vector difference determining module”, and “a voltage effective value obtaining module” in claim 4; “a pre-operation voltage obtaining unit”, “a post-operation voltage obtaining unit”, and “a voltage vector difference calculation unit” in claim 5; and “a power grid point of common coupling short-circuit capacity determining unit” in claims 4 and 6 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While the disclosure discuses circuit models for the equations provided, no association between the structure and the function can be found in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Based on the applicant’s specification, the examiner, for examination purposes, has interpreted the units and modules cited above to be a processor, series of processors, or programed processing modules which perform the described function and corresponding equations.


(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. “a power obtaining module”, “a reactive compensation device operation module”, “a voltage vector difference determining module”, and “a voltage effective value obtaining module” in claim 4; “a pre-operation voltage obtaining unit”, “a post-operation voltage obtaining unit”, and “a voltage vector difference calculation unit” in claim 5; and “a power grid point of common coupling short-circuit capacity determining unit” in claims 4 and 6, as described in the specification (see PG pub Fig. 9, Par. 10-12, and 55-57) does not provide sufficient description, per MPEP 2181 IV “Merely restating a function associated with a means-plus-function limitation is insufficient to provide the corresponding structure for definiteness. See, e.g., Noah, 675 F.3d at 1317, 102 USPQ2d at 1419; 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 In claim 1, the claim recites determining a vector difference between a voltage of the power grid point of common coupling before the disturbance and a voltage of the power grid point of common coupling after the disturbance; and determining a short-circuit capacity of the point of common coupling according to the total active power, the total reactive power, the vector difference between the voltages, the voltage effective value, and the capacity of the reactive compensation device which are directed to mathematical concepts used to determine mathematical relationships between variables. This judicial exception is not integrated into a practical application because the additional elements of “A non-fault disturbance-based method for measuring a short-circuit capacity of a power grid on site, comprising: connecting or disconnecting a 
In claim 2, the claim further recites:

    PNG
    media_image1.png
    398
    737
    media_image1.png
    Greyscale
 which are directed to mathematical concepts used to determine mathematical relationships between variables. This judicial exception is not integrated into a practical application because “obtaining the voltage effective value and a phase of the power grid point of common coupling before the disturbance;” and “obtaining a voltage effective value and a phase of the power grid point of common coupling after the disturbance;” are data gathering steps required to use the correlation do not add a meaningful limitation to the method as they are insignificant extra-solution activity. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because “obtaining the voltage effective value and a phase of the power grid point of common coupling before the disturbance;” and 
In claim 3, the claim further recites:

    PNG
    media_image2.png
    241
    728
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    138
    744
    media_image3.png
    Greyscale
 which are directed to mathematical concepts used to determine mathematical relationships between variables. This judicial exception is not integrated into a practical application because there are no additional steps to add a meaningful limitation to the method. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because taken individually and as a whole there are no additional steps to add a meaningful limitation to the method.
In claim 4, the claim recites “determine a vector difference between a voltage of the power grid point of common coupling before the disturbance and a voltage of the power grid point of common coupling after the disturbance;” and “determine a short-
In claim 5, the claim further recites:

    PNG
    media_image4.png
    439
    743
    media_image4.png
    Greyscale

 which are directed to mathematical concepts used to determine mathematical relationships between variables. This judicial exception is not integrated into a practical application because “obtain the voltage effective value and a phase of the power grid point of common coupling before the disturbance;” and “obtain a voltage effective value and a phase of the power grid point of common coupling after the disturbance;” are data gathering steps required to use the correlation do not add a meaningful limitation to the method as they are insignificant extra-solution activity. The elements of “a pre-operation voltage obtaining unit”, “a post-operation voltage obtaining unit”, and “a voltage vector difference calculation unit” are a nominal or token extra-solution component of the claim, and is nothing more than an attempt to generally link system to a particular technological environment.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because “obtain the voltage effective value and a phase of the power grid point of 
In claim 6, the claim further recites a power grid point of common coupling short-circuit capacity determining unit, configured to calculate the short-circuit capacity of the point of common coupling according to

    PNG
    media_image5.png
    370
    727
    media_image5.png
    Greyscale

 which are directed to mathematical concepts used to determine mathematical relationships between variables. This judicial exception is not integrated into a practical 

Subject Matter Not Rejected Over the Prior Art of Record
Claim 1 has not been rejected based on the prior art of record because the claim differs from the prior art of record either singularly or in combination because they fail to anticipate or render obvious “A non-fault disturbance-based method for measuring a short-circuit capacity of a power grid on site, comprising: connecting or disconnecting a reactive compensation device to or from a power grid point of common coupling, to generate a disturbance on a power grid, wherein the reactive compensation device is a reactive compensation device of the power grid; obtaining a total active power and a total reactive power of a load of the point of common coupling before the disturbance; determining a vector difference between a voltage of the power grid point of common coupling before the disturbance and a voltage of the power grid point of common coupling after the disturbance; obtaining a voltage effective value of the power grid point of common coupling before the disturbance; obtaining a capacity of the reactive compensation device; and determining a short-circuit capacity of the point of common coupling according to the total active power, the total reactive power, the vector difference between the voltages, the voltage effective value, and the capacity of the reactive compensation device” in combination with all other limitations in the claim as claimed and defined by the applicant.
Claim 4 has not been rejected based on the prior art of record because the claim differs from the prior art of record either singularly or in combination because they fail to anticipate or render obvious “A non-fault disturbance-based system for measuring a short-circuit capacity of a power grid on site, comprising: a reactive compensation device operation module, configured to connect or disconnect a reactive compensation device to or from a power grid point of common coupling, to generate a disturbance on a power grid, wherein the reactive compensation device is a reactive compensation device of the power grid; a power obtaining module, configured to obtain a total active power and a total reactive power of a load of the point of common coupling before the disturbance; a voltage vector difference determining module, configured to determine a vector difference between a voltage of the power grid point of common coupling before the disturbance and a voltage of the power grid point of common coupling after the disturbance; a voltage effective value obtaining module, configured to obtain a voltage effective value of the power grid point of common coupling before the disturbance; a reactive compensation device capacity obtaining module, configured to obtain a capacity of the reactive compensation device; and a power grid point of common coupling short-circuit capacity determining module, configured to determine a short-circuit capacity of the point of common coupling according to the total active power, the total reactive power, the vector difference between the voltages, the voltage effective value, and the capacity of the reactive compensation device” in combination with all other limitations in the claim as claimed and defined by the applicant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20160079757, US-20130322139, US-20160139188, US-20140229127, US-20120283967, and US-6014017.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/B.J.B/Examiner, Art Unit 2865                                                                                                                                                                                                        

/LINA M CORDERO/Primary Examiner, Art Unit 2857